 In theMatterOfCONTINENTALOILCOMPANY,A CORPORATIONandOIL WORKERS INTERNATIONALUNION, LOCALNo. 231CaseNo. C-911.-Decided March 29, 1940Oil Production and Refining Industry-Interference, Restraint, and Coercion-Company-Dominated Union:domination of and interference with formationand administration,contribution of support;dissolution company-dominatedEmployee Representation Plan by employer ; participation personnel supervisorand former Plan representatives in formation;use of company facilities ; pay-ment of 27 employees by employer for time spent drafting constitution ; sub-mission constitution to company official and company counsel for inspectionbefore adoption by employees at plant election;contrasting attitudes of super-visory employees showing hostility to outside unions; grant of exclusive recog-nition and limited check-off ; disestablished as agency for collective bargaining ;employer ordered to reimburse employees for amounts checked off as duesfor company-dominatedunion-Discrimination:charges, as to one employee,dismissed.Mr. Harry C. Duncan, Jr.,andMr. Elmer P. Davis,for the Board.Mr. William H. Zwick,of Ponca City, Okla., for the Respondent.Mr. Maurice DalyandMr. W. J. Trombley,of Fort Worth, Tex.,for theOilWorkers Union. ,Marls & Maxis, by Mr. L. A. MaxisandMr. L. R. Marls,of PoncaCity, Okla., for the Continental Union.Mr. Abraham L. Kaminstein,of counselto the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by Oil WorkersInternational Union, Local No. 231, hereafter called the Oil WorkersUnion, the National Labor Relations Board, herein called the Board,by Edwin A. Elliott, Regional Director for the Sixteenth Region(FortWorth, Texas), issued its complaint dated May 27, 1938,againstContinental Oil Company, a corporation, Ponca City, Okla-homa, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (2), and (3) and22 N. L. R. B., No. 9.61 62DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.The complaint and notice of hearingthereon were duly served upon the respondent and the Oil WorkersUnion.With respect to the unfair labor practices, the complaint alleged,in substance, that the respondent, intending to form and dominatea labor organization, called a mass meeting of its employees andthrough its agents, formed, assisted, and dominated the ContinentalEmployees Union of Ponca City Area, herein called the ContinentalUnion; that at all times since the organization of the ContinentalUnion, the respondent accorded preferential treatment to membersof the Continental Union and expressed antipathy toward any outsideunion; that the respondent, in furtherance of its intention to frustratethe organization of its employees for the purpose of collective bar-gaining, discharged Ira C. Potts because of his activities on behalfof the International Union ; and that by the afore-mentioned actsthe respondent had engaged in and was engaging in unfair laborpractices under Section 8 (1), (2), and (3) of the Act.On May 27, 1938, the Regional Director issued an order dismissingthat portion of the amended charge dealing with the alleged dis-criminatory discharge of Jay Crowley.'On June 7, 1938, the respondent filed its answer to the complaintinwhich it alleged that the Board was without jurisdiction, andwithout waiving its objection because of Want of jurisdiction, ad-mitted certain facts relating to its incorporation, the nature ofthe business, and the formation of the Continental Union, but insubstance denied that it had committed any unfair labor practices.'On June 10, 1938, the Continental Union filed a motion to inter-vene, in which it claimed an interest in the controversy, requestedpermission to present evidence, and denied the allegations referringto it contained in the complaint.Ruling on this motion was reservedfor the Trial Examiner.Pursuant to notice, a hearing was held in Ponca City, Oklahoma,from June 13 to 21, 1938, before E. R. Strempel, the Trial Examinerduly designated by the Board.The Board, the respondent, the OilWorkers Union, and the Continental Union were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.i The Oil Workers Union did not appeal from the Regional Director's ruling as providedfor in National Labor Relations Board Rples and Regulations-Series 1, as amended,Article Il, Section 9 CONTINENTAL OIL COMPANY63At the outset of the hearing, the Trial Examiner granted themotion of the Continental Union to intervene in the proceeding,limiting its intervention to the issues pertinent to that portion ofthe charge dealing with the alleged violation of Section 8 (2) of theAct.At the close of the Board's case, counsel for the Board movedto conform the complaint to the proof in certain respects?On sev-eral occasions, before and during the hearing, counsel for both therespondent and the Continental Union moved to dismiss the entirecomplaint or portions thereof.The Trial Examiner reserveddecision on these motions but denied them in his Intermediate Re-port, except in so far as they related to allegations in the complaintthat Ira C. Potts had been discharged for union activities.As tothe last-mentioned allegation, the Trial Examiner granted the mo-tion of the respondent.During the course of the hearing, theTrial Examiner made a number of rulings on motions and on objec-tions to the admission of evidence.We have reviewed the above-mentioned rulings and all the other rulings made by the TrialExaminer on motions and on objections to the admission of evi-dence and find that no prejudicial errors were committed. Therulings are hereby affirmed. In addition, the Board denies all mo-tions to dismiss the complaint except in so far as they are grantedhereafter in its decision.On September 9, 1938, the Trial Examiner filed his IntermediateReport on the record, copies of which were duly served on all parties,inwhich he found that the respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section8 (1) and (2) and Section 2 (6) and (7) of the Act, but not withinthemeaning of Section 8 (3) of the Act. The Trial Examinerrecommended that the respondent cease and desist from the unfairlabor practices so found and withdraw recognition from and com-pletely disestablish the Continental Union as a representative ofits employees.On September 22, 1938, the respondent and the Con-tinental Union filed exceptions to the Intermediate Report.Pursuant to notice, on May 4, 1939, oral argument was had beforethe Board in Washington, D. C. The respondent presented oralargument on its exceptions, and the respondent and the ContinentalUnion submitted briefs in support of their positions.The Boardhas considered the exceptions and the briefs and, save as the ex-ceptions are consistent with our findings, conclusions, and order setforth below, we find them to be without merit.2 The motion was limited to changing references to "Oil Workers Union" to read "OilWorkers International Union." 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENT 3The respondent, a Delaware corporation, with its main office atPonca City, Oklahoma, is engaged in the processing of crude oiland in the selling and distributing of products produced therefrom.The respondent maintains and operates refineries at Ponca City,Oklahoma ; Wichita Falls, Texas ; Baltimore, Maryland ; Glenrock,Wyoming; Farmington, New Mexico; Artesia, New Mexico; Denver,Colorado; Albuquerque, New Mexico; and Lewiston, Montana.Ateach of these refineries the respondent engages in the processing ofcrude oil and the selling and distributing of gasoline.At its PoncaCity refinery, with which we are herein concerned, the respondentmanufactures and distributes gasoline, lubricating Oils, greases, andother petroleum products.During the 11-month period from July 1, 1937, to May 31, 1938,the respondent processed 4 7,108,014 barrels of crude oil at its PollcaCity refinery.Approximately 14.15 per cent of the crude oil re-ceived at Ponca City came from outside the State.During the sameperiod, the respondent produced at its refinery at Ponca City, 5,009,-831 barrels of gasoline, 500,237 barrels of lubricating and engineoils, and 4,740,295 pounds of grease, 90.10 per cent, 93.31 per centand 92.61 per cent of which, respectively, were transported out ofthe State of Oklahoma.Over 44 per cent of the gasoline, 52.59per cent of the lubricating and engine oils and 90.72 of the greasesthus shipped out of the State were shipped to bulk plants ownedby the respondent.5The Ponca City plant employs approximately 700 employees, ofwhom 40 or 50 are temporary workers.The plant covers some 1,000acres.11.THE ORGANIZATIONS INVOLVEDOilWorkers International Union, Local No. 231, is a labor organ-ization affiliated with the Committee for Industrial Organization, 6admitting to membership employees of the respondent employed atthe Ponca City refinery.sThe findings in this section are based upon a stipulation of facts entered into by theBoard and the respondent during the hearing4The stipulation uses the word"produced"but the content indicates that"processed"was intended.5 At the oral argument,counsel for the respondent stated, "It(the Continental Oil Com-pany)Is an integrated company. It produces oil, owns pipe lines, manufactures gasolineand petroleum products and it markets them. It is engaged in business in approximately38 States of the UnionThere is no question at all but that it is engaged in interstatecommerce within the meaning of the Wagner Act."Now the Congress of Industrial Organizations. CONTINENTAL OIL COMPANY65Continental Employees Union-of PoncaCityArea is an unaffiliatedlabor organization admitting to membership employees of the re-spondent employed at the Ponca City refinery.III.THE UNFAIR LABOR PRACTICESThe complaint alleged that the respondent, on or about April 21,1937, formed, established, and since that date has assisted and sup-ported the Continental Union.Prior to.April 1937 and the adventof the Continental Union, the employees of the respondent had beenorganized in the Management-Employe Cooperative Council, here-inafter referred to as the Council.The Council was establishedin November 1933 and continued in operation after July 5, 1935, theeffective date of the Act.The actions of the respondent prior toJuly 5, 1935, of course, could not constitute unfair labor practicesunder the Act, and we make no finding to that effect. However, man-agement-employee relations before the formation of the ContinentalUnion are set forth in order to assist in the evaluation of the re-spondent's subsequent conduct.'A.Management-Employe Cooperative CouncilThe plan of the Council was devised and promulgated by a groupof management and employee representatives meeting under the chair-manship of George D. Olds, Jr., an official of the respondent. 8Thisgroup, consisting of seven elected representatives and seven man-agement-appointed representatives, met for approximately a weekand developed the governing rules of the organization.The com-mittee then assumed "the responsibility of putting this plan in opera-tion by authorizing the employe representatives to conduct the firstelections."As soon as the new employee representatives were elected,the temporary joint committee ceased to exist.Although several minor changes were thereafter made, until itsdissolution the plan retained the essential outlines it had assumedon November 3, 1933, when it had been approved by the joint com-mittee. sThe plan provided for equal representation for employees4National Labor Relations Board v. Pacific GreyhoundLines,Inc.,303 U. S. 272.s Olds took the place of the regular chairman, Walter Miller, Vice President in ChargeofManufacturing.The genesis of the plan is not clear.According to some testimony,the respondent summoned 32 employees to consider the entire idea,after some employeeshad suggested some such plan.The pamphlet which described the plan states,"Realizingthat the method of handling matters of mutual interest to management and` employees ofPonca Cityrefinerymight be improved,Mr.WalterMiller, VicePresident in Charge ofManufacturing,decided to test the sentiment of the employees relative to the formationof a plan which would provide the employees a more direct voice in such matters. Thequestion was informally discussed on October 6, 1933, with a group of thirty-two employeesfrom the various divisions of the refinery; who wholeheartedly endorsed the idea andundertook,to discuss it with their fellow workers "4 The lnst'revisions were made in January 1936. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDand management on the Council, which served as the representativebody.The privilege of voting for employee representatives was re-stricted to those who had been employed at the plant at least 60 daysprior to the election, and employee representatives had to be chosenfrom among those who had "served for at least sixty days in thatdistrict,must be a citizen of the United States, 21 years of age orover, must have had one year or more of continuous service with therefinery immediately prior to his nomination, and [be a] qualifiedvoter in this refinery."No general meetings were provided for underthe plan, and employees had no voice in the conduct of the planexcept through their representatives.The outline of the structure of the Council illustrates the roleplayed by the respondent in its functioning, and the absence ofparticipation by the mass of employees.Management bore the cost,and held a decisive veto power over all matters coming before theCouncil.Decisions of the Council were appealable only to higherofficials of the respondent.Similarly, no amendment to the basicstructure could occur without "the affirmative vote of at least threefourths of the total membership of the Council."It is evident that during its entire existence the Council was com-pletely dominated and supported by the respondent. 10As we shallhave occasion to point out, the respondent withdrew its supportfrom the Council within a week after the Supreme Court of theUnited States handed down its decisions on the Act.Nevertheless,for a period of almost 2 years after the effective date of the Act,in reliance on its belief that the Act was invalid on constitutionalgrounds, the respondent had thus interfered with the self-organiza-tion of its employees.B. The Townsend incidentShortly after the Supreme Court of the United States had passedupon the constitutionality 'of the Act' on April 12, 1937, some 20employees met in the council room of the plant.Ralph H. Town-send, who took a leading part in the affair, testified that he did notknow that any one person had called this meeting, but that it "justkind of happened." 11Prior to the meeting Townsend had gone tothe office of Van Nest, the respondent's personnel supervisor, to askhim "what we could do about forming a . . . or what we was go-10Cf.National Labor Relations BoardvsPennsylvania Greyhound Lines, Inc., andGreyhound Management Company,303 U. S 261n Cf.Titan Metal Manufacturing Company-and Titan Employees Protective Associationand the Individual Employees of Titan Metal Manufacturing Company.Intervenors, v.National Tabor Relations Board,106 F. (2d) 254(C. C. A. 3),cert. denied,308 U. S. 615,enf'gMatter of Titan Metal Manufacturing CompanyandFederal Labor Union No. 19981,5 N. L. R.B. 577, where the Court stated,"The-National Labor Relations Board and thisCourt areasked to believe that no one present at the meeting can now remember how theyhappened to be there." CONTINENTAL OIL COMPANY67ing to do about a bargaining agency."While speaking to Van Neston that occasion the latter called Townsend's attention to an articlein a trade magazine which gave Townsend the idea for a petitionwhich he subsequently presented to the meeting. 12Townsend opened the meeting by informing the other employeespresent that the decisions on the Act had outlawed the Council, butthat it had also "made it compulsory for us to have some kind of abargaining agency."Following this statement Townsend sent forVan Nest, asking him to come to the meeting and to "bring in thatmagazine."When Van Nest appeared he said, "We are all liable toget in jail for this, because I don't know what this newly formedNational Labor Relations Board is going to say about this meeting."Van Nest also expressed some doubt as to the legality of holding themeeting in the council room.Van Nest or Townsend then read themagazine article to the group.After some discussion, the meetingproceeded to revise and circulate the petition or letter first draftedby Townsend.As revised this petition reads as follows :We the employees of the Continental Oil Company, PoncaCityRefinery, believe that our problems can be worked outbetter, quicker and more satisfactorily the way they have beenin the past, than would be possible through any one union, andrealizing that the quality of the Product we manufacture, thesuccess of the Continental Oil Company and our own well beingallrequireuninterrupted, operation by contented workmen,secure ' in the knowledge that the benefits of employment bythe Continental Oil Company will not be affected by any out-side influence.And do herebyResolve :To resist to the uttermost any attempt by anyorganized group to dominate us, or obstruct the free movementand actions, collectively or individually in bargaining with ouremployers, and to assure the Continental Oil Company that theemployees of the Ponca City Refinery will not be influenced byany outside . organization.One employee in the group refused to sign the petition, but theothers did so and decided to distribute it among the various de-partments in the plant.Typewritten copies 'were made and placedin the open working desks of the head operators in each department.The petition proved unpopular, being referred to by some employeesas the "yellow-dog petition," and was soon withdrawn.It is plain from the foregoing that the Townsend incident repre-sented an attempt to create an organized opposition and resistanceamong the employees toward outside organizations. It is equally12The article described the establishment of the "Security League,"an organizationformed by employees of the Humble Oil Company. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDapparent that Van Nest, the respondent's personnel supervisor, par-ticipated in the movement by furnishing a concrete suggestion inthe form of the magazine article for the procedure to be followed,and by taking an active part in the one meeting of the group.The respondent contends that it was not responsible for thisactivity, that the Townsend meeting was the result of a spontaneousmovement on the part of some 20 of its employees, that the thoughtsthere expressed were the individual views of those present, and thatit had no knowledge of the meeting. The validity of this conten-tion is dependent upon whether or not Van Nest is a supervisoryemployee, whose actions are chargeable to the respondent, whichquestion we now consider.In May 1935 Van Nest, then employed as a welder, was asked to"take charge of personnel relations" at the refinery, with the titleof Personnel or Employment Supervisor.At the time of his as-sumption of the position, Fellows, the superintendent, instructedVan Nest that he was "to keep the records of the employment offices... to create a market for labor . .. a labor market, in other words;take the applications and segregate the various transfers andinterpret the policies; that . . . [Van Nest] was to instruct in thepolicies, or in the policies and standard working conditions."Hisduties include the keeping of employment records, the interviewingof applicants for positions, the selection of eligible applicants, andthe making of recommendations for hiring, but he has no power tohire or discharge.Occasionally, on his own initiative, Van Nestrecommends salary increases.As is hereinafter discussed in Section C, Van Nest attended themeeting at which the respondent withdrew its support from theCouncil and left with the management representatives and there-after attended bargaining meetings between the respondent and theContinental Union. In the minutes of the Continental Union he isdescribed as a member of the Management Committee.He is notan hourly paid employee, but is on a salary, receiving from $225 to$300 per month, and occupies an office in the refinery office building.Finally, the record is clear, and we find, that other employees do notregard Van Nest as an.ordinary employee, but consider him a repre-sentative of the management.Moreover, while Van Nest deniedthat he occupies a supervisory position, it appears from what he hastold other employees that he considers himself part of the respond-ent's managerial staff.Townsend, a witness for the respondent, tes-tified that at the meeting referred to previously Van Nest "kind ofseemed to think that as an-that is the way I got it at least-thatas an official of the Continental Oil Company, he was prohibited fromtalking to the employes about anything connected with collectivebargaining." CONTINENTAL OIL COMPANY69In support of its position that Van Nest does not have any super-visory status,13 the respondent urges that he has no authority to hireor discharge.While it is true that Van Nest does not have that au-thority, only two men at the refinery have such absolute power.Mil-ler testified, and we find, that except in unusual cases departmentheads and even superintendents and assistant superintendents of theplant do not have final authority to discharge a man ; such a casewould be referred to either Miller as vice president of the respond-ent or Osborn, general manager of the plant. Similarly, Fellowstestified, and we find, that no one is finally hired until the employ-ment is approved by Osborn. In a refinery of this size the right tohire or discharge is not determinative of the existence of supervisoryauthority.14Van Nest's duties, while in part composed of handling routinepersonnel matters, admittedly include the interpretation of manage-ment policies and the instruction of other employees in such policies.He functions in a liaison capacity between management and men,as the respondent asserts, and by virtue of that unique position mustof necessity serve as the direct conduit through which management'spolicies and wishes are conveyed to the men.We find that the natureand incidents of his employment differentiate his position from thatof ordinary employees and identify him with the management, bothin fact and in the minds of the employees.We find that Van Nestis a part of the management and that, as such, his acts are bindingupon the respondent 15IsMiller, vice president in charge of the refinery, testified, "Mr Van Nest is not consid-ered by me to be a part definitely of the Management of the organization.He is an assist-ant to the Management in the keeping of the records of employees, in the hiring of newmen, and so forth, and in helping to straighten out personnel problems that may arise,but as to having managerial or supervisory authority it does not exist and he is in manyrespects looked upon moie as a liason (sic) man between the company and the workersthan as one of managerial capacity."11As we stated inMatter of Al Lowenstein & Sons, Inc.andBookkeepers', Stenographers'and Accountants' Union, Local No. 16, United Office and Professional Workers of America,C. I. 0 ; Matter of M. Lowenstein if Sons, Inc.andTextileWorkers' Organizing Commit-tee,Local No. 65, C. I.0 ; Matter of M. Lowenstein if Sons, Inc.andUnitedWholesaleEm ploi;ees of N.Y, 6 N. L. R. B. 216,..The respondent points out that the solepower to hire and discharge rests with its personnel manager.There can be little doubt,however, that one executive cannot pass on the merits of more than 300 employees withoutthe advice of persons in intermediate positions, who are in close contact with those underthem . . .icCf.Matter of Consumers' Research, Incand J.Robert Rogers, Representative forTechnical, Editorial and Office Assistants Union, Local No 20055, affiliated with the Ameri-can Federation of Labor, 2 N.L. R B. 57, 65, where we stated, "A personnel director is,ipsofacto,intimately connected with management and in a position to effect employmentpolicy."See, also,Swift if Company v. National Labor Relations Board,106 F (2d) 87,94 (C. C A 10), enf'g as modMatter of Swift & Conipan0, a corporationandAmalgamatedMeat Cutters and Butcher Workmen of North .nnerica, Local No 641,andUnitedPackingHouseWorkers Local Industrial Union No .300, 7 NL R B 269, andInternational Associa-tion of Machinists,Tool and Die Makers Lodge No. 35, Affiliated with the InternationalAssociation of Machinists,and Production Lodge No 1200, Affiliated with the InternationalAssociation of Machinists,v.National Labor Relations Board, 5 LR. R. 335(C. A. D. C.),enf'gMatter of The Serrick CorporationandInternational Union, United AutomobileWorkers of America, LocalNo. 459, 8 N. L R. B. 621.28303%-41-voI 22--6 70DECISIONSOF NATIONALLABOR RELATIONS BOARDC.The Continental UnionOn April 17, 1937, 5 days after the decisions of the Supreme Courtof the United States upholding the constitutional validity of theAct Walter Miller, vice president of the respondent, issued a state-mentover his signature asserting that the decisions made necessarycertainrevisions in the Council Plan as it then existed, but that itwould continue to function as in the past.The full text of thisstatement, which was posted on all bulletin boards in the plant, isas followh.To Empouyees Interested in and Members of the Ponca CityManayement Employe Cooperative Council:I have rieen asked whether our present Council Plan conformsto the National Labor Relations Act (generally known as theWagner Act).I have made a study of the Act and find some revisions in theCouncil Plan are necessary, but in my opinion revisions can bemade in the existing plan which will bring it completely withinthe scope of all the requirements of the Act, and enable the con-tinuance of collective bargaining substantially as has been thecase in the past few years.On the next day, however, the management changed its positionand summoned a meeting of the Council at which Osborn, managerof manufacturing, announced orally that management was withdraw-ing its representatives from any further participation in the Council,and would not further recognize the Council as a bargaining agency.16After a brief discussion, during which officials of the respondentexplained that the decisions on the Act required this action, themanagement representatives turned the Council over to the employeerepresentativesandwithdrew.17The employee representativesrequested Osborn to remain in the building within call, so that theymight ask him questions, and he did so.One of the employee repre-sentatives,Herschel Myers, testified and we find that, after Osbornhad retired from the meeting, "there were one or two questions askedhim" by the representatives.During the meeting, Myers went to"Miller testified that,"when I wrote that I did not have a full realization of all theimports of the Wagner Act . . I felt that the sentiment of the great majority would beto continue the collective bargaining with the Management on a direct basis as they hadbeen doing in the past,but realized more fully later than I did when I wrote that letterthat there would have to be drastic changes,much more drastic changes in the Planthan occurred to me at the moment ""Osborn stated at this point that,"It [the Council]was ours [the employee repre-sentatives]from there on " CfMatterof Swift & CompanyandUnited Automobile Work-ers of America,'Local No 265;Matter of SwiftofCompany^andUnited PackingHouseWorkers L I Union No928affiliateC. 10, 7 NL R B 287 CONTINENTAL OIL COMPANY71Osborn to ask him again if the management would not render someassistance"in drafting something that we might start with," butOsborn refused.For 3 or 4 hours after the managementrepresenta-tiveshad left them, the employee representatives who had attendedthe last meeting remained in conference.They decided to call a gen-eral meetingfor the next day.Notice of this meeting was conveyedto other employees by the conferees.HerschelMyers, Buchanan, and Don Crooks, employee representa-tives present at the April 18 meeting, requested Van Nest, the respond-ent's personnel supervisor, who had withdrawn with managementrepresentatives from the Council meeting of the previous day to cometo the April 19 meeting at the American Legion Hut. Crooks, Paden,Myers, and Buchanan "assumed the responsibility" of carrying onand decided that, at such a meeting, Buchanan would presenta motionfor an inside organization.Van Nest opened the April 19 meeting by explaining its purposeand informing the employees of what had happened to the Council.Myers then explained the differences between the "proposed Council"or union, and the old Council. Since this meeting was poorly at-tended, it was decided to call another meeting for Wednesday, April21.On this occasion, notices were posted on all the plant bulletinboards, and the meeting itself was held in the machine shop of theplant.The use of the machine shop for this purpose was secured byVan Nest,ywho first obtained the permission of Fellows.Care wastaken to see that employees would attend this meeting.Fellowstestified, and we find, that Van Nest asked him to make it possible tohave "some of the mechanical department ... leave work early inorder .' .. to attend the meeting".18The evidenceis not clear as towhether all employees who left their work a half-hour before the shiftended on this day were paid for attendance at the meeting but therespondent admits that "three of the several hundred employees whoattended the mass meeting ... were through the oversight or neglectof respondent also not docked in wage for the 30 to 50 minutes theyspent at the meeting."When the meeting was called to order by Van Nest 19 as chairman,at 3: 30 p. in., on April 21, there were some 250 to 300 employeespresent.The procedure of the previousmeeting wasfollowed;Van Nest explained the reason for meeting and Myers outlined theproposed plan.We find that Van Nest stated : "We will have to doaway with our old Council but it is still functioning until we getsomething else."IsFellows testified that these men 's ere to be allowed to leave early but were not to bepaid for the time spent at the meeting.19Van Nest was asked to attend this meeting by Crooks,Buchanan, and Myers. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDBuchanan moved that the meeting go on record as favoring theformation of an organization not affiliated with any outside group,and this motion was carried. Buchanan then moved "that theelected representatives of the old Cooperative Council continue intheir work in that capacity until the by-laws and procedures of thenew Union was set up." Accordingly, the meeting voted to havethe representatives of the old Council draft the new constitution andto appoint two men from each district to help them in this work.Amotion to elect these additional drafters was ruled out of order byVan Nest.The drafting committee met on April 22, 23, and part of April 24,and spent its entire time during this period in formulatinga consti-tution.Though Osborn first informed the committee that it, wouldnot be paid, the respondent admits and we find that each memberreceived his regular salary while working on the committee.OnApril 24 members of the committee, having finished their task,invitedWalter Miller, Sr., and a legal representative of the respond-ent, to meet with them "for their opinion and advice on anyquestionswhich the committee may ask them."20Inresponse to thisrequest,Miller and Judge Hull came to the council room and read the pro-posed constitution and bylaws.Both stated that, except,for a fewminor corrections, it was a well-drawn document.21Theyremainedfor approximately 13/4 hours, answering questions, and then left.Exclusive of this incident and the activities of Van Nest,no memberof the management was called before the committee oraided in itsdeliberations:In accordance with the suggestion from Judge Hull, the representa-tives changed the order of certain sections of the constitution,trans-posing the purposes and procedure sections.At 3: 10 p. m. thatafternoon, the representatives adopted the constitutionand lateradjourned the meeting.Copies of the constitution were then mimeo-graphed and distributed to all employees, together with a coveringletter signed by Don Crooks, as committee chairman, and Alberto E.Paden, secretary.2240When asked why Hull and Miller had been invited to meet with the group, Buchanan,a witness for the respondent,stated, "to examine ...the bylaws...as to the legalityof the construction of it."21Although Paden, secretary-treasurer of the Continental Union, testified that he didnot know the source or example used in formulating the new bylaws,a comparison of thegoverning rules of the Council and the Continental Union reveals the fact that the laterinstrument was, in large part,taken from the first.For example, the sections entitled5B (1), relating to election procedure,are identical in the two documents,and include areference toemployerepresentatives.21The letter stated that the constitution would "if adopted by a majority of the em-ployees,cover collective bargaining in the future between the employees and the manage-ment.The plan was framed entirely by the employes committee,and no managementrepresentatives were present. ..An election will.be heldyou will have the oppor-tunity to adopt or reject this plan " CONTINENTAL OIL COMPANY73The constitution was mimeographed by the respondent. Somemembers of the Continental Union thought that the organizationhad reimbursed the respondent for this expenditure but, althoughliewas given every opportunity to examine his vouchers and can-celed checks, Paden, secretary-treasurer of the Continental Union,could find no sign of any such payment.We find that the respondentwas not reimbursed for the mimeographing.From April 30 to May 3, an election was conducted "I amongemployees of the plant, offering them an opportunity to vote yes orno upon the question of whether they desired to select the Con-tinentalUnion as bargaining representative.24Paden, secretary-treasurer of the Continental Union, testified and we find that theballots used in the election were mimeographed in the drafting roomof the plant by the respondent.On May 7, 1937, the drafting committee met from 9 a. m. to12 noon.The committee first tabulated the votes and found that62 per cent of the employees had voted "Yes." It was decided todemand recognition from the respondent, and a letter to the manage-ment stating the results of the election and embodying this requestwas drafted and forwarded to Miller.The minutes of the meetingreveal that by the time the committee had considered the questionof printing membership cards, an answer was received from Miller,"officially accepting [the Continental Union] as the collective bar-gaining agency with its employees . . ."The meeting then votedto ask Miller to post notices on the plant bulletin boards announcingthe recognition of the Continental Union. Immediately thereafter,Miller was asked if he would allow pay-roll deductions for Con-tinental Union dues.He replied that he would have to consult theofficers of the respondent at their next meeting.On the same day, in response to the request of the ContinentalUnion, the respondent posted notices on each of its bulletin boardsannouncing its recognition of the Continental Union as bargaining23 For the most part,voting was done between shifts and after hours,but uncontradictedtestimony showed that some voting took place in the office of a foreman and during work-ing hours.In this case,the employee had been requested to vote and another employeesent up to take his place while he cast his ballot.Testimony indicated that one ballotbox was so imperfectly sealed as to make it possible to tamper with the ballots,though itwas not claimedthat thishad occurred.SeeTitan Metal Manufacturing Company andTitan Employees Protective Association and the Individual Employees of Titan MetalManufacturing Company, Intervenors v. National Labor Relations Board,106 F. (2d) 254(C C. A. 3),cert denied308 U S. 615,enf'gMatter of Titan MetalManufacturing Com-panyandFederal Labor Unwn No.19981, 5 N. L. R B 577: "The election procedure, like -the plan, shows no sign of the cruder form of unfairness . . . It could hardly be said,however, to meet the full requirements of the mechanism fashioned by the political scien-tists for the effective recording of free choice.The polling place was not on neutralterritory."24The ballot stated, "I hereby selectthe ContinentalEmployesUnion of PoncaCity areaasmy representative in collective bargaining with the management of Continental OilCompany." 74DECISIONSOF NATIONALLABOR RELATIONS BOARDagent.The announcement continued, "This takes the place of theManagement-Employe Cooperative Council which has functioned,since 1933, but which can no longer be kept up because of certainprovisions in the Act."The respondent also pledged its cooperationto the new organization and stated that it felt that the objectivesof the Council would be continued in the new Continental Union.Subsequently, the respondent entered into an informal arrange-ment with the Continental Union providing for the check-off of uniondues where the employee concerned desired such an arrangement.Early in 1938 the Continental Union participated in a series of con-ferences concerning the respondent's seniority rules and the alloca-tion of seniority status to particular employees.The ContinentalUnion has presented many individual grievances to the managementbut has never sought nor obtained a collective contract with therespondent covering wages, hours, or working conditions.The complaint alleged,inter alia,that since the organization ofthe Continental Union, the respondent, by and through its super-visory employees, accorded preferential treatment to members ofsaid union, and expressed antipathy toward the Oil Workers Union.In its answer, the respondent denied this allegation of the complaint.Since we have hereinabove set forth the facts concerning the re-spondent's relationship to the Continental Union we pass to a con-sideration of the respondent's conduct towards the OilWorkersUnion and some of the instances revealed by the record in whichthe respondent's supervisors are alleged to have expressed antipathytoward the Oil Workers Union.Dwight J. Bottrell, who had been in the respondent's employ forthe last 15 years, testified that in June 1937 he was called to theofficeofDodson, division superintendent; that Dodson informed.him that he knew of his attendance at C. I. O. meetings, and thatBottrell could either stop such attendance or leave the respondent'semploy; that Dodson then launched into an attack upon the C. I. 0.,stating that "The C. I. O. union is a Red, Communist, anything youmay want to call it" and that "he [Dodson] would fight as long ashe had one red drop of blood in his body to keel, it [the C. I. 0.]out of the Company"; that Dodson warned Bottrell that althoughthe respondent could not discharge him for union activity, therewere a thousand other reasons for dismissing an employee.Dodson testified that he had called Bottrell to his office on June 15,1937, to inform him that he was neglecting his duty and spendingtoo much time at the pump house; that he warned Bottrell to stayclose to his job and that was "all the conversation" he had"alongthat line."Dodson denied that he had ever "in substance" had anysuch conversation as attributed to him by Bottrell.However, Sut- CONTINENTAL OIL COMPANY75tle,a reclaimer foreman, testified that he had overheard a conver-sation 25 between Bottrell and Dodson, in which Dodson was "giving"Bottrell "Hell" for talking union on the job.Irrespective of the exact date and place of the conversation andwhile Dodson may have had occasion to reprimand Bottrell as heasserted,we are satisfied and find that he made in substance thestatements regarding the Union attributed to him by Bottrell.J.M. Webb, employed for 3 years' in the yard department, testi-fied that he had a conversation in July 1937, with his superior,E. L. Glover, construction engineer; that Glover started the con-versation by stating that he understood Webb was devoting toomuch of his time to the "Union uptown" ; that he agreed that hewas attending union meetings and stated that he would continueto do so until he had investigated union activities and found outwhat they were; that Glover then said that he did not care whatWebb belonged to, but added, "I like you and I want to see youstay here, but be careful"; that at the same time Glover stated thatsome woman had reported that Webb had been drunk and that hedenied this but admitted that he occasionally did take a drink ofwhiskey and kept beer in his icebox.26The above testimony was read to Glover when he took the stand.Glover remembered the conversation but testified that he had spokentoWebb about his excessive drinking; that when they had exhaustedthis topic,Webb asked Glover what he thought of the Union; thatGlover replied that he was not interested in the Union, but that.Webb claimed that he, Webb, was and stated "that some years priorto that, that he belonged to the railroad organization, they had goneout on strike and he was still out; they had never bought him ameal or helped him toward a job, . . . and he was through withthe Union"; that he told Webb "that was contrary to some of therumors in the plant; that it was rumored that he was talkingUnionism some or talked about the Union"; that a month after thisconversation,Webb returned and tried to tell him about a numberof men in the Union who were dangerous, but that he refused tolisten to such information.We are not persuaded that Webb initiated the discussion of theUnion as Glover asserts.Upon Glover's own version of the con-versation, he had independent knowledge of Webb's union activitiesand during the course of the discussion Webb sought to disclaimsuch activity and finally assured him of his abandonment of the25 Suttle had no recollection of the exact conversation between the men and placed it inOctober 1937 at a different location than that stated by Bottrell.20Glover stated at the hearing that he had never heard of Webb's being drunk on thejob, and that Webb was not the only employee whom he had talked to about drinking. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion, whereupon Glover expressed doubt.All the evidence con-cerning the conversationseems to usmore consistent with Webb'sversion to the effect that Glover warned him in regard to his unionactivities and at thesame timetook the occasion to speak to him con-cerning his drinking.We find that Glover in substance made thestatementsregarding the Union attributed to him by Webb.Webb also testified that, at a seniority conference attended byemployees of the plant, Osborn, the plant manager, remarked uponthe fact that "the propaganda uptown" had not worried the respond-ent 10 or 15 years back but that it was now getting to be a seriousproposition.He then asked the employees whether they thoughtthe respondent or Russia would pay their next Christmas bonus.Osborn did not take the stand to deny this statement, althoughthere was no showing that he was unavailable.Kelley, an employeecalled as a witness by the respondent, testified that he had attendedone meeting at which he saw both Osborn and Webb but that he hadheard no such statement.' On cross-examination Kelley stated thathe had not attended all the seniority meetings held at that time.Under these circumstances we find that Osborn made the statementsdescribed above.Ned King, an employee, testified without contradiction, and wefind, that in April 1938 Osborn asked him whether he belonged tothe C. I. 0.27The respondent did not call Osborn to testify.Other employees testified that no one in a managerial positionever discussed union affiliation with them and there is evidence thatsupervisory employees had been warned not to talk to employees onthis subject.However, neither of these considerations alter the factthat in the instances cited above, the respondent's supervisory em-ployees did nevertheless interfere with the rights of the respondent'semployees to self organization.2827King further testified that no one had ever criticized him for belonging to one unionrather than another2e SeeMatter of The A.S. AbellCompany, a CorporationandInternational Printing andPressmen'sUnion, Baltimore Branch, BaltimoreWebPressmen's Union, No.31,5 N. L.R. B. 644,650, enf'd as mod. inNational Labor Relations Board v The A S. Abell Com-pany,97 F(2d) 951 (C. C. A. 4), in which theBoard stated "The respondent's policymust be judged in this case,ifwe are to administer the Act properly,not by broad pro-fessions of general principle,but by thespecific acts of its supervisors" ,Matter of TheFalk CorporationandAmalgamatedAssociationof Iron,Steeland TinWorkers of NorthAmerica, Lodge 1528,6 N. L. R. B. 654. 102 F.(2d) 383,390 (C C. A. 7) ; 106 F (2d) 454(C C. A 7) ,enf'd inNational Labor RelationsBoard v The Falk Corporation,308 U. S453; ofMatter of WilliamRandolph Hearst, Hearst Publications,Inc, HearstConsoli-dated Publications,Inc, Hearst Corporation,AmericanNewspapers,Inc and King FeaturesSyndicate,Inc.andAmerican Newspaper Guild, Seattle Chapter,2N. L. R. B.530, enf'dasmod inNational Labor Relations Board v.WilliamRandolph Hearst,Hearst Publica-tions,Inc, a Corporation,Hearst Consolidated Publications,Inc., a Corporation,HearstCorporation,a Corporation,American Newspapers,Inc, a Corporation, and King Features,Inc., a Corporation,102 F. (2d) 658(C C A 9). CONTINENTAL OIL COMPANY77We find that by the activities of the respondent's supervisory em-ployees as hereinabove described the respondent expressed antipathytoward the Oil Workers Union and thereby interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Conclusions regarding the Continental UnionFrom November 1933 to April 1937, including a period of almost2 years after the effective date of the Act, the respondent maintainedthe Council, an organization which it completely dominated as anagency for employee representation.Within less than a week afterthe validation of the Act on April 12, 1937, the respondent throughVan Nest participated in a movement to create employee resistanceto any outside form of organization.On April 17, 1937, the respond-ent withdrew recognition and its representatives from the Councilbut, apart from that action, did nothing either to remove the con-tinuing effect of its past domination of the employees' bargainingrepresentative or to accord its employees an opportunity to exercisefreely their rights under the Act.29 In fact, on the day before thedissolution of the Council, in Miller's statement to the employees, therespondent expressed an unmistakable desire to retain the Councilas the agency for collective dealing with its employees, with suchlimited modifications as might be necessary to satisfy the require-ments of the Act.When the respondent realized the next day thatthe Council could not thus be saved, the employee representatives onthe Council were informed by the respondent of its dissolution andthe reasons therefor but no step was taken to remove the impressionamong its employees, created by its advocacy of a modified Councilplan, that it desired the continuation of the Council in an alteredform.Indeed even the employee representatives themselves seemed to beunder the impression that the Council still functioned, for Buchanan,an employee representative present at the time the dissolution wasannounced, testified that he believed "that one of the Managementstated that we would continue under the old Cooperative Counciluntil such time as we had a bargaining agency."That the employeerepresentatives were sensitive and amenable to the respondent's wishesis evidenced by the fact that when management representatives with-drew from the April 18 meeting the employees' representatives29 SeeNational Labor Relations Board v. Newport News Shipbuilding & Dry Dock Com-pany,308 U S 241, aff'g and mod , 101 F (26) 841, and enf'gMatter of Newport NewsShipbuilding and Dry Dock CompanyandIndustrial Union of Marine and ShipbuildingWorkers of America,8 N. L. R B. 866. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDpromptly sought to have the plant manager assume the active initia-tive in the formation of a successor organization.Although thelatter refused this request, the respondent maintained its participationin the organizational affairs of its employees through Van Nest,personnel supervisor, who acted as chairman of the employee meetingsof April 19 and 21, in which former employee representatives tinderthe Council plan assumed the leadership.30In addition to the participation of Van Nest, the respondentfurnished tangible support to the formation and growth of the Con-tinentalUnion.31Van Nest assisted the employees in securing the,use of the machine shop on April 21 and permission from Fellows toallow members of the staff to leave work early in order to attend themeeting.A few employees were paid for time during which they didnot work.Notices for the April 21 meeting were posted on all bul-letin boards.The respondent extended financial help to the new organ-ization by paying an entire committee, consisting of 27 employees,formore than 2 days' time spent in drafting a constitution andbylaws.Upon the completion of work on the proposed constitutionand bylaws, the draft was submitted to the respondent's vice presi-dent and counsel for inspection and approval before submission tothe employees.Copies of the proposed constitution and bylaws andballots for an election were mimeographed at the respondent's ex-pense.An election, in which the employees' choice was limited to a"Yes" or "No" vote on the Continental Union, was conducted on com-pany property in a manner which did not insure its secrecy orfreedom. from employer interference.32When, under the circumstances heretofore set forth, the major-ity of the employees had voted to accept the Continental Union,providing for an organization substantially similar in structure to theabandoned Council Plan, except for the absence of management rep-resentatives, the respondent accorded it the valuable privilege ofrecognition as a collective bargaining agency, within a few hoursafter a formal request therefor by the organization.On that sameday it further announced on its bulletin boards that the ContinentalUnion would be the representative of the employees in the plant.30CfMatter of SwiftCCompany,a corporation,andAmalgamated Meat Cutters andButcher Workmen ofNorth America,Local No 61,1,andUnited PackingHouse WorkersLocalIndustrial Union No 300, 7 NL R B 269,enf'd asmodSwiftcCCompany v National LaborRelations Board,106 F (2d) 87,94 (C C A 10),as to the role taken by former repre-sentatives under an admittedly dominated organization in the formation of a neworganization31Cf.Matter of Norfolk Shipbuilding&Drydock CorporationandIndustrial Union ofMarine & Shipbuilding Workers of America,12 N L.R. B 88682Cf.Titan Metal Manufacturing Company and Titan Employees Protective Associationand the Individual Employees of Titan Metal Manufacturing Company, Intervenors v.National LaborRelations Board,106 F (2d) 254 (C C A 3),cent denied,308 U S 015,enf'gMatter of Titan Metal Manufacturing CompanyandFederal Labor Union No. 19981.5 N L. R B. 577. CONTINENTAL OIL COMPANY79Thereafter the respondent insured the financial stability of the or-ganization by granting it a limited check-off privilege.The re-spondent's affirmative support of the Continental Union stands inmarked contrast to the antipathy to the Oil Workers Union expressedby certain of its supervisory employees.The respondent contends that its withdrawal of recognition fromthe Council dispelled any coercive effect its past conduct may havehad on its employees; that thereafter it did not dominate the forma-tion of the Continental Union; that Van Nest appeared at the meet-ings of April 19 and 21 "at the request of fellow employees and forthe sole and only purpose of discussing the Wagner Act;" that noofficial of the respondent interfered with the drafting of the con-stitution and bylaws of the Continenal Union; that the ContinentalUnion was established by a very substantial majority of the em-ployees in a fair election uninfluenced in any manner by any actionor conduct of the respondent; 33 that the organization has truly rep-resented employees, both in collective and individual bargaining; 34and that the organization is functioning within the letter and spiritof the Act.We are not persuaded by any of these contentions, andin view of our findings heretofore set forth we do not deem it neces-sary to discuss them further.We find that the respondent has dominated and interfered withthe formation and administration of the Continental Union and hascontributed financial and other support to it and has thereby in-terfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed by Section 7 of the Act.D. The alleged discriminatory discharge of Ira C. PottsThe complaint alleged that the respondent had discharged Ira C.Potts because of his organizational activities on behalf of the OilWorkers Union.The Trial Examiner found that Potts had been discharged foradequate and legitimate business reasons and not because he hadjoined or taken part in activities on behalf of the Oil Workers Union.The Oil Workers Union filed no exceptions to these findings.Wehave considered the evidence and agree with the Trial Examiner'sfindings.We find that the respondent did not discriminate in re-as SeeNational Labor Relations Board v. Brown Paper Mill Company,108F. (2d) 867C.C.A. 5),enf'gMatterof Brown PaperMill Company,Inc.,Monroe,LouisianaandInternational Brotherhood of Paper Makers,affiltiatedwith the American Federation ofLabor; Matterof Brown PaperMill Company,Inc.,Monroe,LouisianaandInternationalBrotherhoodofElectricalWorkers, affiliated with the American Federationof Labor,12 N. L. R B. 608ENationalLaborRelations Board v. NewportNews Shipbuilding &Dry Dock Company,308 U S. 241, aff'g and mod, 101 F. (2d) 841, 1939, and enf'gMatter of Newport NewsShipbuilding and Dry Dock CompanyandIndustrialUnion of Marine and ShipbuildingWorkers of America, 8N.L. R. B. 866. SODECISIONS OF NATIONAL LABOR RELATIONS BOARDBard to the hire and tenure of employment of Potts within themeaning of Section 8 (3) of the Act. The allegations of the com-plaint with regard to his discharge will, therefore, be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII (a) above, occurring in connection with its operations describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYWe have found that the respondent has dominated and interferedwith the formation and administration of the Continental EmployeesUnion of Ponca City area and has contributed financial and othersupport to it.The organization was not freely chosen and cannot,in view of the circumstances, function as an independent representa-tive of the respondent's employees.We shall therefore, in order toeffectuate the policies of the Act, order the respondent to withdrawrecognition from the Continental Union and to disestablish it asrepresentative of any of the respondent's employees for the purposeof dealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, or conditions of work.35The record reveals that the respondent and the Continental IJhionhave entered into an informal arrangement permitting the check-offof dues at the request of an employee member of that group. Sincewe have found that the check-off constituted additional support, tothe company-dominated Continental Union and served to perpetuate.,its existence by affording it a measure of financial stability we willorder the respondent to cease and desist from giving any effect toany such arrangement." For reasons which we have stated inprevious decisions, and to restore thestatus quo,the respondent willbe required to reimburse its employees for the amounts which havebeen checked off as Continental Union dues.3736 SeeNational Labor RelationsBoard v. Newport News Shipbuilding &Dry Dock Com-pany,308 U S. 241, andNationalLabor Relations Boardv Pacific GreyhoundLines, Inc.,303 U. S. 272.-'Matterof CentreBrass Works,Inc., and Enterprise Novelty Co.andMetal Polishers,Platers, Buffers and Helpers International Union, LocalNo. 8,10 N.L. R. B. 1060;Matterof TheDowChemical CompanyandUnited Mine Workers of America, District No. 50,13 N. L. R. B. 993.37 SeeMatter of The Heller BrothersCompany ofNeweomerstownandInternationalBrotherhood of Blacksmiths,Drop Forgers, and Helpers, 7N. L. R. B. 646.See alsoMatter ofWestern GarmentManufacturingCo, A. B. Malouf,as Liquidating Agent ofWestern Garment Manufacturing Co, and A. B. Malouf,IV.B. Malouf,Frances B.Malouf,Edward I. Malouf, and Bert B. Malouf,tradingasMalouf BrothersManufacturing Co.andPaul M. Peterson,President,Utah State Federationof Labor,10 N. L. R. B. 567. CONTINENTAL OIL COMPANY81In addition, we shall order the respondent to cease and desistfrom in any manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed by Section 7of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.OilWorkers International Union, Local No. 231, and Continen-talEmployes Union of Ponca City Area, are labor organizationswithin the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and ad-ministration of Continental Employes Union of Ponca City Areaand by contributing financial and other support to it, the respondenthas engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act,respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7)of the Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the-,respond'ent, `Continental Oil Company, a corporation, Ponca City,=Oklahoma,: and its officers, agents, successors, and assigns, shall:1.Cease and desist from : -(a)Dominating or interfering with the administration of Con-tinental Employes Union of Ponca City Area, or with the forma-tion or administration of any other labor organization of its em-ployees, and from contributing financial and other support to theContinental Employes Union of Ponca City Area, or any otherlabor organization of its employees;(b)Giving effect to any check-off or other arrangements or agree-ments which it has made with the Continental Employes Union ofPonca City Area;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, to 82DECISIONSOF NATIONALLABOR RELATIONS BOARDform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from the Continental EmployesUnion of Ponca City Area as a representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment, or otherconditions of employment, and completely disestablish the Con-tinental Employes Union of Ponca City Area as such representative;(b)Reimburse the employees who were members of the Con-i inental Employes Union of Ponca City Area for the dues whichhave been deducted from said employees' wages on behalf of saidContinental Union ;(c)Post immediately in conspicuous places in each departmentof its plant, and maintain for a period of at least sixty (60) con-secutive days, notices to its employees stating that the respondentwill cease and desist in the manner set forth in 1 (a), (b),. and(c) and that it will take the affirmative action set forth in 2 (a)and (b) of this Order;(d)Notify the Regional Director for the Sixteenth Region in'writing, within ten (10) days from the date of this Order, whatsteps the respondent has taken to comply therewith.AND IT Is FURTHER ORDERED, that the complaint, in so far as italleges that the respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act, be, and it herebyis,dismissed.